STEPHEN A. FERRADINO, ESQ. Ballston Spa, New York
We acknowledge receipt of your letter requesting an opinion from the Attorney General as to whether a town councilwoman may serve simultaneously as the bookkeeper for the town supervisor.
General Municipal Law §§ 800-809 (Article 18) relates to conflicts of interest of municipal officers and employees. Section 801 provides, in part:
  "Except as provided in section eight hundred two of this chapter, (1) no municipal officer or employee shall have an interest in any contract with the municipality of which he is an officer or employee, when such officer or employee, individually or as a member of a board, has the power or duty to (a) negotiate, prepare, authorize or approve the contract or authorize or approve payment thereunder (b) audit bills of claims under the contract, * * *"
Section 802 subdivision 2 paragraph f reads as follows:
  "f. A contract in which a municipal officer or employee has an interest if the total consideration payable thereunder, when added to the aggregate amount of all consideration payable under contracts in which such person had an interest during the fiscal year, does not exceed the sum of one hundred dollars."
In our opinion, a town councilwoman may not serve simultaneously as bookkeeper for the town supervisor except within the confines of the exception contained in General Municipal Law § 802
subdivision 2 paragraph f.